Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This responds to Applicant’s Arguments/Remarks filed 10/27/2020. Claims 1-20 have been cancelled. Claims 21, 37 and 39 have been amended. Claims 21-43 are now pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive. Applicant argues that Bondurant, Dam, D’Amato and Prahlad do not disclose “virtual file server manager configured to process a request from a user virtual machine”.
In response to Applicant’s argument, the examiner submits that Dam discloses “the virtual cluster file server (VCFS) or virtual file server (VFS) may be implemented as a “black box” that handles file requests from clients using appropriate file protocol (Par [0050]). Therefore, Dam discloses this limitation.
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondurant et al (U.S. Pub No. 2017/0206207 A1), and further in view of Dam et al (U.S. Pub No. 2012/0310892 A1), and D’Amato et al (U.S. Pub No. 2014/0359612 A1), and Prahlad et al (Pub No. 2017/0039218 A1).

As per claim 21, Bondurant discloses a virtualized file server, comprising:
a cluster of virtualized file server managers hosted on a computing node cluster and configured to manage storage items maintained on virtual disks, the cluster of virtualized file server managers including a first virtualized file server manager configured to an input/output (I/O) transaction directed to a first storage item of the storage items and a second virtualized file server manager configured for an I/O transaction directed to a second storage item of the storage items (Par [0016-0017, 0022] VFS 114, 138]).

However, Dam discloses virtual file server configure to process a request from a user virtual machine (Par [0050] virtual file server that handles file request from clients); 
a virtualized file server backup system configured to provide backup data identified based on a backup policy to a remote site for storage, wherein the backup data includes virtual file server configuration information and data corresponding to both the first storage item and the second storage item, wherein the virtualized file server backup system is further configured to, in response to detection of a change of the backup data, provide the change of the backup data to the remote site in accordance with a replication policy (Par [0026, 0037-0038] backup ).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Dam into the teaching of Bondurant in order to improve a data storage system that does not require installation of any additional subsystem on clients (Par [0010]). 
Bondurant and Dam disclose cluster file server. However, D’Amato disclose a cluster of virtualized file server managers hosted on a computing node cluster and configured to manage storage items maintained on virtual disks (Par [0016] and fig 1). 

D’Amato discloses distribution system but silence about distributed across two or more physical storage locations. However, Prahalad discloses distributed across two or more physical storage locations (Par [0192]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Prahalad into the teaching of Bondurant as modified by Dam and D’Amato in order to provide faster access and less expensive (Par [0011]).
As per claim 22, Dam discloses the virtualized file server of claim 21, wherein the virtualized file server backup system is further configured to identify the backup data based on the backup policy (Par [0034]).
As per claim 23, Dam discloses the virtualized file server of claim 21, wherein the virtualized file server backup system is further configured to identify the backup data based on a protection domain associated with the backup policy (Par [0024]).
As per claim 24, Bondurant discloses the virtualized file server of claim 21, wherein the storage items include a share, a group of shares, a file, or a director (Par [0012]).
As per claim 25, Bondurant discloses the virtualized file server of claim 21, wherein the virtualized file server configuration information includes a configuration of a virtualized file server manager of the cluster of virtualized file server managers (Par [0016-0017, 0022] VFS 114, 138]).

As per claim 27, Dam discloses the virtualized file server of claim 26, wherein the metadata includes an access control list for the first storage item or the second storage item, a file server quota, or a combination thereof (Par [0037]).
As per claim 28, Dam discloses the virtualized file server of claim 21, wherein the virtualized file server backup system is further configured to preserve internal consistency of the storage items in the backup data (Par [0011-0012]).
As per claim 29, Dam discloses the virtualized file server of claim 21, wherein the virtualized file server backup system is further configured to cause the backup data to be stored having a granularity specified by the backup policy, wherein the granularity includes share-level or group-of-share-level (par [0024]).
As per claim 30, Bondurant discloses the virtualized file server of claim 21, wherein the first virtualized server manager is configured to allocate the first storage item to a block on a virtual disk of the virtual disks, provide a snapshot of the block to the remote sites (Par [0023, 0026]).
Bondurant does not explicitly discloses the virtualized file server backup.
However, Dam discloses the virtualized file server backup (Par [0026]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Dam into the teaching of Bondurant in order to improve a data storage system that does not require installation of any additional subsystem on clients (Par [0010]). 

As per claim 32, Dam discloses the virtualized file server of claim 21, wherein the virtualized file server backup system is further configured to provide the change to the remote site based on a replication protocol specified by the replication policy (Par [0031, 0037]).
As per claim 33, Bondurant discloses the virtualized file server of claim 21, the remote sites (Par 0012]).
Bondurant does not explicitly disclose wherein the virtualized file server backup system is configured to provide the backup data and the change of the backup data to the remote site in accordance with a recovery point objective specified by the backup policy
However, Dam discloses wherein the virtualized file server backup system is configured to provide the backup data and the change of the backup data to the remote site in accordance with a recovery point objective specified by the backup policy (Par [0074, 0077]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Dam into the teaching of Bondurant in order to improve a data storage system that does not require installation of any additional subsystem on clients (Par [0010]). 
As per claim 34, Bondurant discloses the virtualized file server of claim 21, the remote sites (Par 0012]).
Bondurant does not explicitly disclose wherein the virtualized file server backup system is further configured to identify the remote sites based on the backup policy.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Dam into the teaching of Bondurant in order to improve a data storage system that does not require installation of any additional subsystem on clients (Par [0010]). 
As per claim 35, Bondurant discloses the virtualized file server of claim 21, wherein the virtualized file server system is configured to provide the data to the remote site based on a snapshot schedule, a bandwidth specification, or a combination thereof (Par [0026]).
Bondurant does not explicitly disclose backup. However, Dam discloses backup (par [0026]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Dam into the teaching of Bondurant in order to improve a data storage system that does not require installation of any additional subsystem on clients (Par [0010]). 
As per claim 36, Bondurant discloses the virtualized file server of claim 21, the remote site (Par 0012]).
Bondurant does not explicitly disclose wherein the virtualized file server backup system is configured to provide the change of the backup data to the remote site based on a replication schedule, a bandwidth specification, or a combination thereof.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Dam into the teaching of Bondurant in order to improve a data storage system that does not require installation of any additional subsystem on clients (Par [0010]). 
As per claim 37, Bondurant discloses at least one non-transitory computer-readable storage medium including instructions that when executed by a computing node in a computing system, causes the computing node to:
via a first virtualized file server manager of a cluster of virtualized file server managers, an input/output (I/O) transaction associated with a first storage item of storage items of a virtualized file system stored on virtual disks, provide, via a virtualized file server, wherein the data includes virtual file server configuration information and data corresponding to the first storage item (Par [0016-0017, 0022] VFS 114, 138]).
Bondurant does not explicitly disclose virtual file server configure to process a request from a user virtual machine; backup system, backup data identified based on a backup policy to a remote site for storage; in response to detection of a change of the backup data, provide, via a virtualized file server backup system, provide the change of the backup data to the remote site in accordance with a replication policy.
However, Dam discloses process a virtual file server a request from a user virtual machine (Par [0050] virtual file server that handles file request from clients); 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Dam into the teaching of Bondurant in order to improve a data storage system that does not require installation of any additional subsystem on clients (Par [0010]). 
Bondurant and Dam disclose cluster file server. However, D’Amato disclose a cluster of virtualized file server managers hosted on a computing node cluster and configured to manage storage items maintained on virtual disks (Par [0016] and fig 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in D’Amato into the teaching of Bondurant as modified by Dam in order to same time for the machine to come back online (Par [0016]).
D’Amato discloses distribution system but silence about distributed across two or more physical storage locations. However, Prahalad discloses distributed across two or more physical storage locations (Par [0192]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Prahalad into the teaching of Bondurant as modified by Dam and D’Amato in order to provide faster access and less expensive (Par [0011]).

Bondurant does not explicitly disclose backup. However, Dam discloses backup (par [0026]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Dam into the teaching of Bondurant in order to improve a data storage system that does not require installation of any additional subsystem on clients (Par [0010]). 
As per claim 39, Bondurant discloses a method, comprising:
processing, via a first virtualized file server manager of a cluster of virtualized file server managers, an input/output (I/O) transaction associated with a first storage item of storage items of a virtualized file server stored on virtual disks, wherein the virtualized file system is hosted on a computing node cluster; a remote site (Par [0016-0017, 0022] VFS 114, 138]).
Bondurant does not explicitly disclose virtual file server configure to process a request from a user virtual machine;  providing, via a virtualized file server backup system hosted on the computing node cluster, backup data identified based on a backup policy to a site for storage, wherein the backup data includes virtual file server configuration information and data corresponding to both the first storage item and the second storage item; and in response to detection of a change of the backup data, provide, via a virtualized file server backup system, providing the change of the backup data to the site in accordance with a replication policy.

providing, via a virtualized file server backup system hosted on the computing node cluster, backup data identified based on a backup policy to a site for storage, wherein the backup data includes virtual file server configuration information and data corresponding to both the first storage item and the second storage item; and in response to detection of a change of the backup data, provide, via a virtualized file server backup system, providing the change of the backup data to the site in accordance with a replication policy (Par [0026, 0037-0038, 0043]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Dam into the teaching of Bondurant in order to improve a data storage system that does not require installation of any additional subsystem on clients (Par [0010]). 
Bondurant and Dam disclose cluster file server. However, D’Amato disclose a cluster of virtualized file server managers hosted on a computing node cluster and configured to manage storage items maintained on virtual disks (Par [0016] and fig 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in D’Amato into the teaching of Bondurant as modified by Dam in order to same time for the machine to come back online (Par [0016]).
D’Amato discloses distribution system but silence about distributed across two or more physical storage locations. However, Prahalad discloses distributed across two or more physical storage locations (Par [0192]). 

As per claim 40, Bondurant discloses the method of claim 39, further comprising the remote site Par 0012]).
Bondurant does not explicitly disclose providing the change of the backup data to the remote site based on a replication schedule, a bandwidth specification, or a combination thereof.
However, Dam discloses providing the change of the backup data to the remote site based on a replication schedule, a bandwidth specification, or a combination thereof Par [0043]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Dam into the teaching of Bondurant in order to improve a data storage system that does not require installation of any additional subsystem on clients (Par [0010]). 
As per claim 41, Bondurant discloses the least one non-transitory computer-readable storage medium of claim 37, further including instructions to provide the change of the backup data to the remote site based on a replication schedule, a bandwidth specification, or a combination thereof (Par [0026]).
Bondurant does not explicitly disclose backup. However, Dam discloses backup (par [0026]).

As per claim 42, Dam discloses the least one non-transitory computer-readable storage medium of claim 37, further including instructions to detect an addition to, an update of, or a deletion from the backup data to detect the change (Par [0029]).
As per claim 40, Dam discloses the least one non-transitory computer-readable storage medium of claim 37, further including instructions to preserve internal consistency of the storage items in the backup data (par [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 14, 2021

/THU N NGUYEN/Examiner, Art Unit 2154